Citation Nr: 0947043	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury, to include arthritis.  

2.  Entitlement to service connection for residuals of a left 
knee injury, to include arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1981 to March 1984.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's 
claims file.  The case was before the Board in April 2008, 
when it was remanded for additional development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veteran contends that he has arthritis of his knees due 
to an injury sustained during his military service.  
Specifically, he maintains that he was hit by a taxi on a 
military base in Germany other than Wiesbaden as he was 
heading to a Christmas party.  He states that this was either 
in December 1982 or December 1983.  The Veteran has also 
indicated that after being hospitalized for several days, he 
returned to Wiesbaden and was placed on a light duty profile.  

In April 2008, the Board remanded these matters to provide 
the Veteran adequate notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and to 
secure the Veteran's service personnel records, as there were 
none in the claims file.  While the acronyms used are not 
clear, the AMC has certified that the Veteran's service 
treatment records and service personnel records are not 
available.  Consequently, VA has a heightened duty to assist 
him in developing his claims, including obtaining a medical 
examination.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board finds no reason to question the sworn testimony the 
Veteran provided at the April 2008 Travel Board hearing 
regarding his injury during service, including that he was 
placed on a limited physical profile.  In light of the 
foregoing, an examination to determine whether he has current 
disabilities consistent with his accounts of injury in 
service is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine the etiology of his current left 
and right knee disabilities.  The 
Veteran's claims file (including this 
remand) must be reviewed by the examiner 
in conjunction with the examination, and 
all findings should be described in 
detail.  Upon review of the claims file 
and examination of the Veteran, the 
examiner should provide opinions 
identifying (by medical diagnosis) each of 
the Veteran's knee disabilities, and as to 
each, whether they are consistent with 
(reasonably may be considered residuals 
of) the type of injury the Veteran relates 
he sustained in service (i.e., being hit 
by a taxi).  The examiner must explain the 
rationale for all opinions given.  

2.  The RO should then readjudicate the 
claims of service connection for residuals 
of knee injuries.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

